Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments filed on 28 April 2022, the following has occurred: Claims 1 and 6 have been amended; claims 24-26 are newly added.
Now claims 1-14 and 21-26 are pending.

Information Disclosure Statement
The Information Disclosure Statement(s) filed on 29 March 2022, 06 June 2022, 16 June 2022, 21 July 2022, has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2006/0080146 (hereafter “Cook”), in view of U.S. Patent App. No. 2007/0185732 (hereafter “Hicks”), in view of U.S. Patent App. No. 2009/0216562 (hereafter “Faulkner”; already of record in the IDS), in view of U.S. Patent App. No. 2004/0034550 (hereafter “Menschik”), in view of U.S. Patent App. No. 20130054968 (hereafter “Gupta”).

Regarding (Currently Amended) claim 1, Cook teaches a system (Cook: Figure 1, paragraph [0101], “FIG. 1 is a diagram of an example system architecture for the improvement of the quality and cost effectiveness of healthcare”. Also see, Title), comprising: […]
--for a plurality of organization entities (Cook: Figures 1, 4-5, paragraphs [0183], “Healthcare providers can input 7 their information into the system”, paragraphs [0279]-[0281], “a healthcare provider can register with the web-site by entering the page "Provider: Register"47”. Also see, paragraph [0269]. The Examiner notes multiple providers can register (i.e., multiple organization entities)),
--receive, from a […] user of an organization entity, information about a plurality of brand entities, a plurality of location entities, and at least one gateway, […] (Cook: Figures 1, 4-5, paragraphs [0103]-[0105], “A database of EMR systems including data about the characteristics of each… A database of healthcare providers including (among other data) the EMR system that each uses”, paragraphs [0182]-[0187], “The list of EMR systems is added 3 to the database 4… Healthcare providers can input 7 their information into the system… The information collected about the healthcare provider includes some means of identifying location such as ZIP code and area(s) of specialized medical qualification”, paragraphs [0193] and [0197], “JCAHO accreditation status in the case of institutions… Type of facility in the case of institutions”, paragraphs [0279]-[0283], “a healthcare provider can register with the web-site by entering the page "Provider: Register"47… In the registration process the healthcare provider provides basic data about himself… specifies if he uses an EMR in his practice or not. If the provider uses an EMR then he selects the EMR he is using from the list of EMRs registered with the web-site or enters the name of another EMR if the one he is using is not yet in the list of EMRs in the database "EMRs DB"34”. Also see, paragraphs [0224]-[0225], [0269]-[0272]. The Examiner interprets the basic data provided during the registration process, is the information described in paragraphs [0187]-[0197], and is interpreted to be an institution (i.e., an organization entity) and the type of facility corresponds to a brand entity, the address corresponds to location and a gateway corresponds to an EMR);
--associate, based at least in part on the information, the plurality of brand entities with the plurality of location entities to create a first set of relationships, the plurality of brand entities being related to each other via the organization entity (Cook: paragraph [0187], “The information collected about the healthcare provider includes some means of identifying location such as ZIP code”, paragraphs [0279]-[0283], “Information about the provider entered during the registration process is stored in the database "Providers DB"48. After successful registration the provider is directed to the account page "Provider: Account"49” Also see, paragraphs [0104]. The Examiner interprets the storing of all entered information during registration of an account an association of a brand and location, see paragraphs [0188]-[0197] for the information entered during the registration. The Examiner notes that “to create a first set of relationships” is an intended use of the association of data that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the association of data.);
--associate, based at least in part on the information, the plurality of location entities with the at least one gateway entity to generate a second set of relationships, […] (Cook: paragraph [0302], “Each record about a healthcare provider is linked to the corresponding record about the EMR system he uses in the "EMRs DB"37 database”. Also see, paragraph [0283]. The Examiner interprets the account of the provider which corresponds with the location is linked to the gateway. The Examiner notes that “to generate a second set of relationships” is an intended use of the association of data that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the association of data.); and
--store […], the first set of relationships, and the second set of relationships in a medical provider database (Cook: paragraph [0104], “A database of healthcare providers including (among other data) the EMR system that each uses”, paragraph [0281], “Information about the provider entered during the registration process is stored in the database "Providers DB"48”. Also see, paragraph [0302]. The Examiner interprets the storing of the provider account is the storing of the relationships);
--enable a second user […] to search the medical provider database, […], for at least one entity of a particular organization entity, a particular brand entity, or a particular location entity (Cook: paragraph [0098], “enables the patient to choose a healthcare provider who uses an EMR system… patients are educated and assisted in their decision making at the most effective time-the moment they are making the decision of what health care provider to choose”, paragraph [0203], “A website 13, 14 & 15 is provided at which a user can enter 13 a location such as a ZIP code and optionally one or more other items such as medical specialty, enabling the user to conveniently obtain 15 a list of appropriate healthcare providers who ( or which) offer healthcare enhanced through the use of an EMR system”. Also see, paragraph [0287]); and [….].
Cook may not explicitly teach (underlined below for clarity):
--a system, comprising: a memory configured to store computer-executable instructions; and a processor in communication with the memory and configured to execute the computer-executable instructions to at least:
--receive, from a user device operated by an authorized user of an organization entity, information about a plurality of brand entities, a plurality of location entities, and at least one gateway, 
--generate a search index representing […], the first set of relationships, and the second set of relationships stored in the medical provider database;
--configure the search index for searching the medical provider database based on provider name; 
--enable a second user device to search the medical provider database, using the search index, for at least one entity of a particular organization entity, a particular brand entity, or a particular location entity.
Hicks teaches an web-based system for searching a constructed database of medical providers for medical providers (Hicks: Figure 1 and Abstract), in which
--a system, comprising: a memory configured to store computer-executable instructions; and a processor in communication with the memory and configured to execute the computer-executable instructions (Hicks: Figure 17, paragraph [0079], “FIG. 17 illustrates a computer system 1700… The system 1700 has at least one processor 1702 and memory 1704”) to at least:
--receive, from a user device operated by an authorized user of an organization entity, information about a plurality of brand entities, a plurality of location entities, and at least one gateway (Hicks: paragraphs [0005]-[0007], “direct patients to potential healthcare providers, e.g., physicians, hospitals, nursing homes, treatment facilities, etc… provides details on the physician's area of specialty, philosophy, practice, office location address, etc., and a hyperlink”, paragraph [0075], “information is obtained from the physician himself or herself through a client computer, a network, and a server system such as that depicted in FIG. 1”), 
--generate a search index representing […], the first set of relationships, and the second set of relationships stored in the medical provider database (Hicks: Figures 15-16, paragraph [0011], “the architecture and content of the Web site, as well as the ability to index the same, allows for a high natural placement in search results”, paragraphs [0070]-[0074], “evaluate current indexing parameters… determines the current indexing parameters to which the categorizations and indexing on the Web site are set. Evaluate indexing query 1506 determines whether the current indexing parameters are achieving optimal search engine results placement… Adjust indexing operation 1508 adjusts, or changes, the current indexing parameter settings to new parameter settings by evaluating the current parameter settings and analyzing the placement positioning with the search engines”);
--configure the search index for searching the medical provider database based on provider name (Hicks: Figure 1, elements 128, 136, paragraph [0006], “in response to a search query for a particular physician name conducted using a search engine”, paragraphs [0033]-[0034], “a patient may select buttons 128, 130, or 132, respectively, to search the physician by name, by city/state, or to find a new physician 132 for a desired specialty”); 
--enable a second user device to search the medical provider database, using the search index, for at least one entity of a particular organization entity, a particular brand entity, or a particular location entity (Hicks: Figure 1, paragraphs [0032]-[0034], “A network environment 100 for providing a potential patient with Web-based access to a system for obtaining verified information on healthcare providers… the network environment 100 includes patient computer system 102 (hereinafter, "patient terminal")… Research Web page 114 displays search prompts 116,126 and 134 for a patient to research hospitals, physicians, and/or nursing homes, respectively”). 
One of ordinary skill in the art before the effective filing date would have found it obvious to include using user devices to provide and search with a created search index to search for providers as taught by Hicks within the searching for providers using relationships as taught by Cook with the motivation of improving search results (Hicks: paragraph [0011]).
Cook and Hicks may not explicitly teach (underlined below for clarity):
--the plurality of brand entities, […], and the at least one gateway entity associated with respective entity identifiers;
--associate, based at least in part on the information, the plurality of location entities with the at least one gateway entity to generate a second set of relationships, the at least one gateway entity being shared between at least two of the plurality of location entities; and
--enable the second user device to establish a first persistent data connection with a first gateway of a first medical provider identified in the medical provider database and a second persistent data connection with a second gateway of a second medical provider identified in the medical provider database, the at least one gateway entity associated with the first gateway.
Faulkner teaches a healthcare portal aggregator that links disparate EMRs of various institutions through their various portals while linking the data to the respective institution (Faulkner: Abstract), in which
--the plurality of brand entities, […], and the at least one gateway entity associated with respective entity identifiers (Faulkner: Figure 3, paragraphs [0007]-[0012], “a method of integrating separately maintained health record systems while preserving the identity of the associated institutions as the data is merged. In this way, a consumer may have an integrated view of their health data without confusion as to the data source and the sourcing institutions can maintain their association with the data for branding purposes… preserving institutional identity in the aggregation process, accommodates this diverse storage of medical data and preserves its branding value to the individual institutions… The information identifying the health care institutions may also be hyperlinks to the health data portals”. Also see, paragraph [0043]. The Examiner interprets this a brand and gateway entity as it maintains the institutions association with the data as it is aggregated (i.e., received));
--associate, based at least in part on the information, the plurality of location entities with the at least one gateway entity to generate a second set of relationships, the at least one gateway entity being shared between at least two of the plurality of location entities (Faulkner: Figures 3, 5, paragraph [0034], “a personal computer executing a browser program, connectable to one or more healthcare institutions or providers 12 and 14 via Web portals provided by those providers and providing a source of health data information”, paragraph [0054], “aggregate patient records among different individuals at one or more healthcare providers 12… a single collection of information with multiple healthcare providers and organizations is obtained”. This is allowing multiple locations to access the aggregated data via the portals of the respective instructions, which reads on what is required); and 
--enable the second user device to establish a first persistent data connection with a first gateway of a first medical provider identified in the medical provider database and a second persistent data connection with a second gateway of a second medical provider identified in the medical provider database, the at least one gateway entity associated with the first gateway (Faulkner: paragraph [0008], “a health data portal aggregator having at least one electronic computer electronically connectable to a computer network communicating with at least two health data portals of the type providing access by a patient to clinical records of the patient from electronic medical record systems associated with corresponding healthcare institutions… receive authentication information from a patient and use the authentication information together with stored access information for the health data portals to collect clinical records from the electronic medical record systems of the healthcare institutions”, paragraph [0035], “Each of the healthcare providers 12, 14 manages electronic medical records 16 related to the patient as held in a database 18 that may be accessed by a database management system 20”, paragraph [0038]-[0042], “On the first visit, the data exchange module 42 allows the patient to identify multiple healthcare providers 12 with whom the patient has Internet record access. In this regard, the patient is prompted to identify of these Web portals (by providing, for example, the URL, information leading to the URL, or other information identifying the portal) and the passwords 45, 45' necessary to allow the data exchange module 42 to automatically connect to those Web portals and exchange data with them. This information is stored in a local file 50. The patient is also prompted to provide a password for the aggregator 26 that provide security for the information stored in the aggregator 26 and for the connections to the other record-keeping systems. This aggregator password allows a single password to obtain access to all healthcare information. This authentication credential is also stored as credentialing in the local file 50… Once a connection is established to each of these data repositories, the program 32 executes a mapper module 48 which collects information from each of these databases 18 either by downloading electronic medical records 16 and non-clinical records 16' or by linking to the necessary electronic medical records 16 on demand”. The Examiner interprets the storing of login credentials to the various portals (i.e., gateways) a persistent connection, under the broadest reasonable interpretation).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using identifiers and allowing multiple locations connect to a gateway and storing login credentials to create a persistent connections as taught by Faulkner within the association of information to form relationships to be used to search as taught by Cooks and Hicks with the motivation of providing “improved access to their healthcare records” (Faulkner: paragraph [0004]).
Cook, Hicks and Faulkner may not explicitly teach (underlined below for clarity):
--the plurality of brand entities, the plurality of location entities, and the at least one gateway entity associated with respective entity identifiers;
--store the respective entity identifiers, […];
--generate a search index representing the respective entity identifiers, […];
--wherein enabling the second user device to establish the first persistent data connection with the first gateway of the first medical provider comprises enabling the second user device to obtain an access token […] that are useable by the second user device to establish […] the first persistent data connection with the first gateway.
Menschik teaches a peer-to-peer network for enabling authorized users to search for patient data (Menschik: paragraphs [0027]-[0030]), in which
--the plurality of brand entities, the plurality of location entities, and the at least one gateway entity associated with respective entity identifiers (Menschik: Figure 6, paragraphs [0079]-[0084], “FIG. 6B shows a database table 192 storing addresses including 4 entries 192-1 through 192-4, each entry including 10 fields containing address information for people and/or institutions, comprising: a unique address identifier (ADDR_ID 192A)… FIG. 6C shows a database table 193 storing unique institution names, including 2 entries 193-1 through 193-2, each entry including 2 fields containing medical service facility information, comprising: a unique medical institution identifier (INST_ID 193A)”);
--store the respective entity identifiers, […] (Menschik: Figure 6, paragraphs [0079]-[0084], “database tables for storing relevant data, extracted from metadata files then standardized… in database 187 of central system 180C”);
--generate a search index representing the respective entity identifiers, […] (Menschik: paragraph [0058], “each participant in the distributed network supports a local network agent responsible for identifying digital patient medical data stored by the participant… generates a metadata file (i.e. data about data) of identifying information for each file of patient medical data, the metadata file being transmitted to the central system for parsing and storage in the database which serves as an index of available data for all network participants”, paragraph [0075], “This collected meta-data is stored in a metadata file and transmitted to central system 180C for parsing and indexing for use in facilitating user searches”. Also see, paragraphs [0087], [0107], [0135]. The Examiner notes the stored identifiers serve as index for searching);
--wherein enabling the second user device to establish the first persistent data connection with the first gateway of the first medical provider comprises enabling the second user device to obtain an access token […] that are useable by the second user device to establish […] the first persistent data connection with the first gateway (Menschik: paragraphs [0117]-[0120], “it is determined if a user requesting access to central system 180C has an appropriate digital authentication token… such a digital authentication token indicates that a user has been granted at least initial access to the system… an authentication token is created or otherwise obtained for that user”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using location identifiers storing the identifiers and generating a search index using the identifiers as taught by Menschik within the use of identifiers and search index as taught by Cook, Hicks and Faulkner with the motivation of “improv[ing] methods and systems for managing digital health care information” (Menschik: paragraph [0026]). 
	Cook, Hicks, Faulkner and Menschik may not explicitly teach (underlined below for clarity):	
	--wherein enabling the second user device to establish the first persistent data connection with the first gateway of the first medical provider comprises enabling the second user device to obtain an access token and a refresh token that are useable by the second user device to establish and maintain the first persistent data connection with the first gateway (Gupta: paragraph [0036], “obtain the access token and the refresh token from the SP, which the SP uses to gain access to the identity provider (the access token is used to obtain an initial access and the renew token is used to refresh the session for subsequent requests for information”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using refresh tokens as taught by Gupta within the use of access tokens as taught by Cook, Hicks, Faulkner and Menschik with the motivation of “the encryption and storage of the refresh token on the user device obviates the need for the user to authenticate via an identity provider every time the user employs the application” (Gupta: paragraph [0029]).

Regarding (Original) claim 2, Cook, Hicks, Faulkner, Menschik and Gupta teaches the limitations of claim 1, and further teaches wherein the plurality of location entities comprise physical locations where users obtain medical treatment (Cook: paragraphs [0187]-[0188], “The information collected about the healthcare provider includes some means of identifying location such as ZIP code… Address”. Also see, paragraph [0203]; Hicks: paragraph [0007]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 3, Cook, Hicks, Faulkner, Menschik and Gupta teaches the limitations of claim 1, and further teaches wherein each of the first gateway and the second gateway entity is associated with an electronic health record system configured to maintain electronic health records for multiple users (Cook: Figures 1, 4-5, paragraphs [0103]-[0105], “A database of EMR systems including data about the characteristics of each”, paragraphs [0182]-[0187], “The list of EMR systems is added 3 to the database 4”, paragraphs [0279]-[0283], “a healthcare provider can register with the web-site by entering the page "Provider: Register"47… In the registration process the healthcare provider provides basic data about himself… specifies if he uses an EMR in his practice or not. If the provider uses an EMR then he selects the EMR he is using from the list of EMRs registered with the web-site or enters the name of another EMR if the one he is using is not yet in the list of EMRs in the database "EMRs DB"34”; Also see Faulkner: paragraphs [0008], [0054], claim 11).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 4, Cook, Hicks, Faulkner, Menschik and Gupta teaches the limitations of claim 1, and further teaches wherein storing the respective entity identifiers, the first set of relationships, and the second set of relationships in the medical provider database comprises storing a data object that represents the organization entity, the plurality of brand entities, the plurality of location entities, the at least one gateway entity, the first set of relationships, and the second set of relationships (Cook: paragraph [0104], “A database of healthcare providers including (among other data) the EMR system that each uses”, paragraphs [0279]-[0283], “Information about the provider entered during the registration process is stored in the database "Providers DB"48. After successful registration the provider is directed to the account page "Provider: Account"49” Also see, paragraphs [0104]; (Menschik: Figure 6, paragraphs [0079]-[0084], “database tables for storing relevant data, extracted from metadata files then standardized… in database 187 of central system 180C”. The Examiner notes the profile of Cook in combination with the tables of Menschik read on this limitation). 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 5, Cook, Hicks, Faulkner, Menschik and Gupta teaches the limitations of claim 1, and further teaches wherein the memory includes further computer-executable instructions and the processor is further configured to execute the further computer-executable instructions (Hicks: paragraph [0082], “computer readable instructions,”) to at least 
--receive, from the second user device which is operated by a second user, a search request identifying at least one of the particular organization entity, the particular brand entity, or the particular location entity (Hicks: Figure 1, paragraphs [0032]-[0034], “A network environment 100 for providing a potential patient with Web-based access to a system for obtaining verified information on healthcare providers… the network environment 100 includes patient computer system 102 (hereinafter, "patient terminal")… Research Web page 114 displays search prompts 116,126 and 134 for a patient to research hospitals, physicians, and/or nursing homes, respectively”);
--determine, based on the search request and using the medical provider database, the at least one gateway entity that stores electronic health records for patients of at least one of the particular organization entity, the particular brand entity, or the particular location entity (Cook: paragraph [0098], “enables the patient to choose a healthcare provider who uses an EMR system… patients are educated and assisted in their decision making at the most effective time-the moment they are making the decision of what health care provider to choose”, paragraph [0203], “A website 13, 14 & 15 is provided at which a user can enter 13 a location such as a ZIP code and optionally one or more other items such as medical specialty, enabling the user to conveniently obtain 15 a list of appropriate healthcare providers who ( or which) offer healthcare enhanced through the use of an EMR system”. Also see, paragraph [0287]); and
--send, the second user device configuration information that is usable by the second user device to establish the first persistent data connection with the first gateway to download health record data of the second user (Faulkner: Figures 1, 3, paragraph [0034], “a patient may have a home terminal 10, such as a personal computer executing a browser program, connectable to one or more healthcare institutions or providers 12 and 14 via Web portals provided by those providers and providing a source of health data information”, paragraphs [0040]-[0044], “the program 32 executes a mapper module 48 which collects information from each of these databases 18 either by downloading electronic medical records 16 and non-clinical records 16' or by linking to the necessary electronic medical records 16 on demand… mapper module 48 downloads information that identifies the type of information so as to be able to provide the patient with a logically arranged presentation of the patient's healthcare information”. The Examiner notes that “to establish the first persistent data connection with the first gateway to download health record data of the second user” is an intended use of the sending of configuration information that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the sending of configuration information.). 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 6, Cooks teaches a computer-implemented method (Cook: Figure 1, Title: “METHOD”, paragraph [0101], “FIG. 1 is a diagram of an example system architecture for the improvement of the quality and cost effectiveness of healthcare”, comprising: 
--receiving, from a first user […], information about a plurality of location entities and at least one gateway entity, […] (Cook: Figures 1, 4-5, paragraphs [0103]-[0105], “A database of EMR systems including data about the characteristics of each… A database of healthcare providers including (among other data) the EMR system that each uses”, paragraphs [0182]-[0187], “The list of EMR systems is added 3 to the database 4… Healthcare providers can input 7 their information into the system… The information collected about the healthcare provider includes some means of identifying location such as ZIP code and area(s) of specialized medical qualification”, paragraphs [0193] and [0197], “JCAHO accreditation status in the case of institutions… Type of facility in the case of institutions”, paragraphs [0279]-[0283], “a healthcare provider can register with the web-site by entering the page "Provider: Register"47… In the registration process the healthcare provider provides basic data about himself… specifies if he uses an EMR in his practice or not. If the provider uses an EMR then he selects the EMR he is using from the list of EMRs registered with the web-site or enters the name of another EMR if the one he is using is not yet in the list of EMRs in the database "EMRs DB"34”. Also see, paragraphs [0224]-[0225], [0269]-[0272]. The Examiner interprets the basic data provided during the registration process, is the information described in paragraphs [0187]-[0197], and is interpreted to be the address corresponds to location and a gateway corresponds to an EMR);
--associating, based at least in part on the information, the plurality of location entities with the at least one gateway entity to create a set of location-gateway relationships, […] (Cook: paragraph [0302], “Each record about a healthcare provider is linked to the corresponding record about the EMR system he uses in the "EMRs DB"37 database”. Also see, paragraph [0283]. The Examiner interprets the account of the provider which corresponds with the location is linked to the gateway. The Examiner notes that “to create a set of location-gateway relationships” is an intended use of the association of data that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the association of data.);
--storing […] the set of location-gateway relationships in a medical provider database (Cook: paragraph [0104], “A database of healthcare providers including (among other data) the EMR system that each uses”, paragraph [0281], “Information about the provider entered during the registration process is stored in the database "Providers DB"48”. Also see, paragraph [0302]. The Examiner interprets the storing of the provider account is the storing of the relationships); […]; and
--enabling a second user […] to search the medical provider database, […], for a particular location entity of the plurality of location entities (Cook: paragraph [0098], “enables the patient to choose a healthcare provider who uses an EMR system… patients are educated and assisted in their decision making at the most effective time-the moment they are making the decision of what health care provider to choose”, paragraph [0203], “A website 13, 14 & 15 is provided at which a user can enter 13 a location such as a ZIP code and optionally one or more other items such as medical specialty, enabling the user to conveniently obtain 15 a list of appropriate healthcare providers who ( or which) offer healthcare enhanced through the use of an EMR system”. Also see, paragraph [0287]); and […].
Cook may not explicitly teach (underlined below for clarity):
--receiving, from a first user device, information about a plurality of location entities and at least one gateway entity, 
--configuring a search index for searching the medical provider database based on provider name; 
--enabling a second user device to search the medical provider database, using the search index, for a particular location entity of the plurality of location entities; 
Hicks teaches an web-based system for searching a constructed database of medical providers for medical providers (Hicks: Figure 1 and Abstract), in which
--receiving, from a first user device, information about a plurality of location entities and at least one gateway entity (Hicks: paragraphs [0005]-[0007], “direct patients to potential healthcare providers, e.g., physicians, hospitals, nursing homes, treatment facilities, etc… provides details on the physician's area of specialty, philosophy, practice, office location address, etc., and a hyperlink”, paragraph [0075], “information is obtained from the physician himself or herself through a client computer, a network, and a server system such as that depicted in FIG. 1”), 
--configuring a search index for searching the medical provider database based on provider name (Hicks: Figures 1, 15-16, paragraph [0006], “in response to a search query for a particular physician name conducted using a search engine”, paragraph [0011], “the architecture and content of the Web site, as well as the ability to index the same, allows for a high natural placement in search results”, paragraphs [0033]-[0034], “a patient may select buttons 128, 130, or 132, respectively, to search the physician by name, by city/state, or to find a new physician 132 for a desired specialty”, paragraphs [0070]-[0074], “evaluate current indexing parameters… determines the current indexing parameters to which the categorizations and indexing on the Web site are set. Evaluate indexing query 1506 determines whether the current indexing parameters are achieving optimal search engine results placement… Adjust indexing operation 1508 adjusts, or changes, the current indexing parameter settings to new parameter settings by evaluating the current parameter settings and analyzing the placement positioning with the search engines”); 
--enabling a second user device to search the medical provider database, using the search index, for a particular location entity of the plurality of location entities (Hicks: Figure 1, paragraphs [0032]-[0034], “A network environment 100 for providing a potential patient with Web-based access to a system for obtaining verified information on healthcare providers… the network environment 100 includes patient computer system 102 (hereinafter, "patient terminal")… Research Web page 114 displays search prompts 116,126 and 134 for a patient to research hospitals, physicians, and/or nursing homes, respectively”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using user devices to provide and search to search for provider locations as taught by Hicks within the searching for providers using relationships as taught by Cook with the motivation of improving search results (Hicks: paragraph [0011]).
Cook and Hicks may not explicitly teach (underlined below for clarity):
-- […] the at least one gateway entity associated with respective entity identifiers;
--associating, based at least in part on the information, the plurality of location entities with the at least one gateway entity to create a set of location-gateway relationships, the at least one gateway being shared between at least two of the plurality of location entities;
--enable the second user device to establish a first persistent data connection with a first gateway of a first medical provider identified in the medical provider database and associated with the particular location entity, and a second persistent data connection with a second gateway of a second medical provider identified in the medical provider database, the at least one gateway entity being associated with the first gateway.
Faulkner teaches a healthcare portal aggregator that links disparate EMRs of various institutions through their various portals while linking the data to the respective institution (Faulkner: Abstract), in which
-- […] the at least one gateway entity associated with respective entity identifiers (Faulkner: Figure 3, paragraphs [0007]-[0012], “a method of integrating separately maintained health record systems while preserving the identity of the associated institutions as the data is merged. In this way, a consumer may have an integrated view of their health data without confusion as to the data source and the sourcing institutions can maintain their association with the data for branding purposes… preserving institutional identity in the aggregation process, accommodates this diverse storage of medical data and preserves its branding value to the individual institutions… The information identifying the health care institutions may also be hyperlinks to the health data portals”. Also see, paragraph [0043]. The Examiner interprets this a brand and gateway entity as it maintains the institutions association with the data as it is aggregated (i.e., received));
--associating, based at least in part on the information, the plurality of location entities with the at least one gateway entity to create a set of location-gateway relationships, the at least one gateway being shared between at least two of the plurality of location entities (Faulkner: Figures 3, 5, paragraph [0034], “a personal computer executing a browser program, connectable to one or more healthcare institutions or providers 12 and 14 via Web portals provided by those providers and providing a source of health data information”, paragraph [0054], “aggregate patient records among different individuals at one or more healthcare providers 12… a single collection of information with multiple healthcare providers and organizations is obtained”. This is allowing multiple locations to access the aggregated data via the portals of the respective instructions, which reads on what is required);
--enable the second user device to establish a first persistent data connection with a first gateway of a first medical provider identified in the medical provider database and associated with the particular location entity, and a second persistent data connection with a second gateway of a second medical provider identified in the medical provider database, the at least one gateway entity being associated with the first gateway (Faulkner: paragraph [0008], “a health data portal aggregator having at least one electronic computer electronically connectable to a computer network communicating with at least two health data portals of the type providing access by a patient to clinical records of the patient from electronic medical record systems associated with corresponding healthcare institutions… receive authentication information from a patient and use the authentication information together with stored access information for the health data portals to collect clinical records from the electronic medical record systems of the healthcare institutions”, paragraph [0035], “Each of the healthcare providers 12, 14 manages electronic medical records 16 related to the patient as held in a database 18 that may be accessed by a database management system 20”, paragraph [0038]-[0042], “On the first visit, the data exchange module 42 allows the patient to identify multiple healthcare providers 12 with whom the patient has Internet record access. In this regard, the patient is prompted to identify of these Web portals (by providing, for example, the URL, information leading to the URL, or other information identifying the portal) and the passwords 45, 45' necessary to allow the data exchange module 42 to automatically connect to those Web portals and exchange data with them. This information is stored in a local file 50. The patient is also prompted to provide a password for the aggregator 26 that provide security for the information stored in the aggregator 26 and for the connections to the other record-keeping systems. This aggregator password allows a single password to obtain access to all healthcare information. This authentication credential is also stored as credentialing in the local file 50… Once a connection is established to each of these data repositories, the program 32 executes a mapper module 48 which collects information from each of these databases 18 either by downloading electronic medical records 16 and non-clinical records 16' or by linking to the necessary electronic medical records 16 on demand”. The Examiner interprets the storing of login credentials to the various portals (i.e., gateways) a persistent connection, under the broadest reasonable interpretation).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using identifiers and allowing multiple locations connect to a gateway and establishing persistent data connections with gateways as taught by Faulkner within the association of information to form relationships to be used to search as taught by Cooks and Hicks with the motivation of providing “improved access to their healthcare records” (Faulkner: paragraph [0004]).
Cook, Hicks and Faulkner may not explicitly teach (underlined below for clarity):
--the plurality of location entities and the at least one gateway entity associated with respective entity identifiers;
--storing the respective entity identifiers […]; 
--wherein enabling the second user device to establish the first persistent data connection with the first gateway of the first medical provider comprises enabling the second user device to obtain an access token […] that are useable by the second user device to establish […] the first persistent data connection with the first gateway.
Menschik teaches a peer-to-peer network for enabling authorized users to search for patient data (Menschik: paragraphs [0027]-[0030]), in which 
--the plurality of location entities and the at least one gateway entity associated with respective entity identifiers (Menschik: Figure 6, paragraphs [0079]-[0084], “FIG. 6B shows a database table 192 storing addresses including 4 entries 192-1 through 192-4, each entry including 10 fields containing address information for people and/or institutions, comprising: a unique address identifier (ADDR_ID 192A)… FIG. 6C shows a database table 193 storing unique institution names, including 2 entries 193-1 through 193-2, each entry including 2 fields containing medical service facility information, comprising: a unique medical institution identifier (INST_ID 193A)”);
--storing the respective entity identifiers […] (Menschik: Figure 6, paragraphs [0079]-[0084], “database tables for storing relevant data, extracted from metadata files then standardized… in database 187 of central system 180C”);
--wherein enabling the second user device to establish the first persistent data connection with the first gateway of the first medical provider comprises enabling the second user device to obtain an access token […] that are useable by the second user device to establish […] the first persistent data connection with the first gateway (Menschik: paragraphs [0117]-[0120], “it is determined if a user requesting access to central system 180C has an appropriate digital authentication token… such a digital authentication token indicates that a user has been granted at least initial access to the system… an authentication token is created or otherwise obtained for that user”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using location identifiers storing the identifiers as taught by Menschik within the use of identifiers as taught by Cook, Hicks and Faulkner with the motivation of “improve[ing] methods and systems for managing digital health care information” (Menschik: paragraph [0026]).
Cook, Hicks, Faulkner and Menschik may not explicitly teach (underlined below for clarity):
	--wherein enabling the second user device to establish the first persistent data connection with the first gateway of the first medical provider comprises enabling the second user device to obtain an access token and a refresh token that are useable by the second user device to establish and maintain the first persistent data connection with the first gateway (Gupta: paragraph [0036], “obtain the access token and the refresh token from the SP, which the SP uses to gain access to the identity provider (the access token is used to obtain an initial access and the renew token is used to refresh the session for subsequent requests for information”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using refresh tokens as taught by Gupta within the use of access tokens as taught by Cook, Hicks, Faulkner and Menschik with the motivation of “the encryption and storage of the refresh token on the user device obviates the need for the user to authenticate via an identity provider every time the user employs the application” (Gupta: paragraph [0029]).

Regarding (Previously Presented) claim 7, Cook, Hicks, Faulkner, Menschik and Gupta teaches the limitations of claim 6, and further teaches further comprising, prior to receiving the information, providing a user interface at the first user device, the user interface comprising a plurality of text fields (Cook: paragraph [0289], “The "Search Page"28 has some required and some optional data fields in the form of drop-down lists, options and a text field (for free text search) used by the patient to enter the search criteria… The page "Search Results"53 presents the patient with the matching search results, which are organized as a table”. Also see, Hicks: paragraphs [0032]-[0034]).
The motivation to combine is the same as in claim 6, incorporated herein.

Regarding (Original) claim 8, Cook, Hicks, Faulkner, Menschik and Gupta teaches the limitations of claim 7, and further teaches wherein receiving the information comprises receiving at least a first portion of the information via text input into the plurality of text fields (Cooks: paragraph [0289], “The "Search Page"28 has some required and some optional data fields in the form of drop-down lists, options and a text field (for free text search) used by the patient to enter the search criteria”, paragraph [0337], “The user could provide search criteria and receive search results”).
The motivation to combine is the same as in claim 6, incorporated herein.

Regarding (Previously Presented) claim 9, Cook, Hicks, Faulkner, Menschik and Gupta teaches the limitations of claim 6, and further teaches wherein receiving the information comprises receiving at least a first portion of the information from a configuration file uploaded to a server from the first user device, the configuration file comprising configuration information useable by the second user device for connecting to the first gateway that stores electronic health records for patients of the particular location entity (Faulkner: paragraph [0008], “receive authentication information from a patient and use the authentication information together with stored access information for the health data portals to collect clinical records from the electronic medical record systems of the healthcare institutions”, paragraphs [0022]-[0023], “the program may collect health data information for multiple patients with whom the patient has established a data-access relationship, as established and governed by the electronic medical record system”, paragraphs [0040]-[0044], “providing, for example, the URL, information leading to the URL, or other information identifying the portal) and the passwords 45, 45' necessary to allow the data exchange module 42 to automatically connect to those Web portals and exchange data with them. This information is stored in a local file 50”. Also see, Hicks: paragraphs [0007], [0037]-[0040]; Menschik: Figure 15, paragraph [0131], “medical information is made available only to those parties, such as the patient's physicians, who are authorized by the patient to access it”. In combination it would be obvious to allow the user of Faulkner to provide the configuration file to allow the second user of Menschik to access the gateway).
The motivation to combine is the same as in claim 6, incorporated herein. 

Regarding (Previously Presented) claim 10, Cook, Hicks, Faulkner, Menschik and Gupta teaches the limitations of claim 6, and further teaches wherein the information comprises configuration information useable by the second user device for connecting to the first gateway entity that stores electronic health records for patients of the particular location entity (Faulkner: paragraph [0008], “receive authentication information from a patient and use the authentication information together with stored access information for the health data portals to collect clinical records from the electronic medical record systems of the healthcare institutions”, paragraphs [0022]-[0023], “the program may collect health data information for multiple patients with whom the patient has established a data-access relationship, as established and governed by the electronic medical record system”, paragraphs [0040]-[0044], “providing, for example, the URL, information leading to the URL, or other information identifying the portal) and the passwords 45, 45' necessary to allow the data exchange module 42 to automatically connect to those Web portals and exchange data with them. This information is stored in a local file 50”. Also see, Hicks: paragraphs [0007], [0037]-[0040]; Menschik: Figure 15, paragraph [0131], “medical information is made available only to those parties, such as the patient's physicians, who are authorized by the patient to access it”. The Examiner interprets the configuration information are url’s and password that link the various gateways for connection by a second user).
The motivation to combine is the same as in claim 6, incorporated herein.

Regarding (Original) claim 11, Cook, Hicks, Faulkner, Menschik and Gupta teaches the limitations of claim 10, and further teaches wherein the configuration information comprises a plurality of links resolving to the at least one gateway entity (Faulkner: paragraphs [0040]-[0044], “providing, for example, the URL, information leading to the URL, or other information identifying the portal) and the passwords 45, 45' necessary to allow the data exchange module 42 to automatically connect to those Web portals and exchange data with them. This information is stored in a local file 50… the information contained in that local database 44, or linked to the program 32 from databases 18, may be provided to the data exchange module 42 and presented as a webpage 53”, paragraphs [0046]-[0047], “provide hyperlinks to the health data portals of the institutions 12 and 14”. Also see, Hicks: paragraphs [0007], [0037]-[0040]; Menschik: Figure 15, paragraph [0131], “medical information is made available only to those parties, such as the patient's physicians, who are authorized by the patient to access it”).
The motivation to combine is the same as in claim 6, incorporated herein.

Regarding (Original) claim 13, Cook, Hicks, Faulkner, Menschik and Gupta teaches the limitations of claim 6, and further teaches wherein the information further comprises information a plurality of brand entities (Cook: Figures 1, 4-5, paragraphs [0103]-[0105], “A database of EMR systems including data about the characteristics of each… A database of healthcare providers including (among other data) the EMR system that each uses”, paragraphs [0182]-[0187], “Healthcare providers can input 7 their information into the system…”, paragraphs [0193] and [0197], “JCAHO accreditation status in the case of institutions… Type of facility in the case of institutions”. Also see, paragraphs [0224]-[0225], [0269]-[0272]; Faulkner: Figure 3, paragraphs [0007]-[0012]. The Examiner interprets the basic data provided during the registration process, is the information described in paragraphs [0187]-[0197], and is interpreted to institution corresponds to brand).
The motivation to combine is the same as in claim 6, incorporated herein.

Regarding (Previously Presented) claim 21, Cook, Hicks, Faulkner, Menschik and Gupta teaches the limitations of claim 1, and further teaches wherein the memory includes further computer-executable instructions and the processor is further configured to execute the further computer-executable instructions to at least, responsive to receiving a different search request, send different configuration information to the second user device that is useable by the second user device to connect to different gateway entities to download different health record data of the second user to the second user device (Hicks: Figure 13 element 1326, paragraph [0067], “If additional searches are desired, flow branches YES to search for hospital reports operation 1304”; Faulkner: Figures 1, 3, paragraph [0034], “a patient may have a home terminal 10, such as a personal computer executing a browser program, connectable to one or more healthcare institutions or providers 12 and 14 via Web portals provided by those providers and providing a source of health data information”, paragraphs [0040]-[0044], “the program 32 executes a mapper module 48 which collects information from each of these databases 18 either by downloading electronic medical records 16 and non-clinical records 16' or by linking to the necessary electronic medical records 16 on demand… mapper module 48 downloads information that identifies the type of information so as to be able to provide the patient with a logically arranged presentation of the patient's healthcare information”. The Examiner interprets that in combination Hicks and Faulkner teach the claim under the broadest reasonable interpretation. For instance Hicks allows for multiple (i.e., different) searches which in combination with the downloading of the configuration information to access to the gateways of Faulkner teach what is required).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 22, Cook, Hicks, Faulkner, Menschik and Gupta teaches the limitations of claim 1, and further teaches wherein each of the first and second persistent data connection enables the second user device to download health record data and updates to the health record data from the respective first and second gateways (Faulkner: paragraphs [0040]-[0042], “After this setup process is complete, the patient may also use the data exchange module 42 to enter patient-sourced information directly to a local database 44, such information being of a type normally entered in a third-party PHR website… Once a connection is established to each of these data repositories, the program 32 executes a mapper module 48 which collects information from each of these databases 18 either by downloading electronic medical records 16 and non-clinical records 16”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 23, Cook, Hicks, Faulkner, Menschik and Gupta teaches the limitations of claim 1, and further teaches wherein enabling the second user device to search the medical provider database comprises sending a prepopulated set of search results to the second user device, the populated set of search results having physical locations that are geographically near a current geographic location of the second user device (Cook: paragraph [0105], “provides users with a means to search for healthcare providers who use EMR systems based on location”; Hicks: paragraph [005], “performing searches for healthcare providers based on geographic area, specialty, and/or other criteria”. The Examiner searching by area creates results which are then sent to a user device as prepopulated as it is performed at the server not the user device).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (New) claim 24, Cook, Hicks, Faulkner, Menschik and Gupta teach the limitations of claim 1, and further teach wherein enabling the second user device to establish the first persistent data connection pipeline with the first gateway is performed without the service provider that operates the system receiving the existing first electronic health data and the future first electronic health data from the first gateway or sending the existing first electronic health data and the future first electronic health data to the second user device (Faulkner: paragraph [0042], “Once a connection is established to each of these data repositories, the program 32 executes a mapper module 48 which collects information from each of these databases 18 either by downloading electronic medical records 16 and non-clinical records 16' or by linking to the necessary electronic medical records 16 on demand. In this latter case, little or no actual patient record information need be stored in local database 44”. The Examiner notes a link to the data is not the health data).
	The motivation to combine is the same as in claim 24, incorporated herein.

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2006/0080146 (hereafter “Cook”), U.S. Patent App. No. 2007/0185732 (hereafter “Hicks”), U.S. Patent App. No. 2009/0216562 (hereafter “Faulkner”; already of record in the IDS), U.S. Patent App. No. 2004/0034550 (hereafter “Menschik”) and U.S. Patent App. No. 20130054968 (hereafter “Gupta”) as applied to claim 6 above, and further in view of U.S. Patent No. 9,911,290 (hereafter “Zalewski”).

Regarding (Currently Amended) claim 12, Cook, Hicks, Faulkner, Menschik and Gupta teaches the limitations of claim 6, but may not explicitly teach:
--further comprising, prior to storing the respective entity identifiers and the set of location-gateway relationships in the medical provider database, simulating a user connection to the first gateway using test user credentials identified from the information.
Zalewski teaches prior to storing the respective entity identifiers and the set of location-gateway relationships in the medical provider database, simulating a user connection to the first gateway using test user credentials identified from the information (Zalewski: Column 46, lines 21-44, “Authentication credentials may be entered into the WCC authenticator in various inventive ways, including through wireless encrypted communication portals… Upon pressing enter, the WCC may transmit the credentials, causing the credentials to be tested, and provide feedback to the user to indicate that access to the site was successful”. Also see Column 45, lines 54-60).
One of ordinary skill in the art before the effective filing date would have found it obvious to test the entered credential prior to saving them as taught by Zalewski with the use of saving entered credential for accessing gateways of various EMRs as taught by Cook, Hicks, Faulkner, Menschik and Gupta  with the motivation of reducing errors in accessing of the gateway.

Regarding (New) claim 25, Cook, Hicks, Faulkner, Menschik and Gupta teach the limitations of claim 1, and further teach provide for presentation, at the user device operated by the authorized user of the organization entity, a plurality of user interface views of a graphical user interface, the plurality of user interface views comprising:
--a first user interface view configured to receive entity information relating to a type of organization entity (Cook: Figure 5, paragraphs [0279]-[0283], "a healthcare provider can register with the web-site by entering the page "Provider: Register"47 ... In the registration process the healthcare provider provides basic data about himself”);
--a second user interface view configured to receive gateway configuration information (Cook: Figure 5, paragraphs [0279]-[0283], "If the provider uses an EMR then he selects the EMR he is using from the list of EMRs registered with the web-site or enters the name of another EMR”);
--a third user interface view configured to receive endpoint configuration information (Faulkner: paragraph [0040], “the data exchange module 42 allows the patient to identify multiple healthcare providers 12 with whom the patient has Internet record access… patient is prompted to identify of these Web portals (by providing, for example, the URL, information leading to the URL, or other information identifying the portal”); and […],
--wherein receiving the information from the user device comprises receiving, via inputs at the plurality of user interface views presented at the user device (Cook: Figures 5-8; Faulkner: paragraph [0034], “a personal computer executing a browser program”. The Examiner notes the various user interfaces are used to enter the various data).
Cook, Hicks, Faulkner, Menschik and Gupta may not explicitly teach:
--a fourth user interface view configured to receive test credentials for testing an endpoint connection,
Zalewski teaches a fourth user interface view configured to receive test credentials for testing an endpoint connection (Zalewski: Column 46, lines 21-44, "Authentication credentials may be entered into the WCC authenticator in various inventive ways, including through wireless encrypted communication portals),
The motivation to combine is the same as in claim 12, incorporated herein.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2006/0080146 (hereafter “Cook”), U.S. Patent App. No. 2007/0185732 (hereafter “Hicks”), U.S. Patent App. No. 2009/0216562 (hereafter “Faulkner”; already of record in the IDS), U.S. Patent App. No. 2004/0034550 (hereafter “Menschik”) and U.S. Patent App. No. 20130054968 (hereafter “Gupta”)as applied to claim 1 above, and further in view of John Hopkins Medical Center (hereafter “John Hopkins”).

Regarding (Previously Presented) claim 14, Cook, Hicks, Faulkner, Menschik and Gupta teaches the limitations of claim 13, and further teaches further comprising: associating, based at least in part on the information, the plurality of brand entities with the plurality of location entities to create a set of brand-location relationships (Cook: paragraph [0187], “The information collected about the healthcare provider includes some means of identifying location such as ZIP code”, paragraphs [0279]-[0283], “Information about the provider entered during the registration process is stored in the database "Providers DB"48. After successful registration the provider is directed to the account page "Provider: Account"49” Also see, paragraphs [0104]. The Examiner interprets the storing of all entered information during registration of an account an association of a brand and location, see paragraphs [0188]-[0197] for the information entered during the registration), […]; and 
--storing the respective entity identifiers and the set of brand-location relationships in the medical provider database (Cook: paragraph [0104], “A database of healthcare providers including (among other data) the EMR system that each uses”, paragraph [0281], “Information about the provider entered during the registration process is stored in the database "Providers DB"48”. Also see, paragraph [0302]; Menschik: Figure 6, paragraphs [0079]-[0084], “database tables for storing relevant data, extracted from metadata files then standardized… in database 187 of central system 180C”).
Cook, Hicks, Faulkner, Menschik and Gupta may not explicitly teach:
--at least two location entities of the plurality of location entities being shared between at least one brand entity of the plurality of brand entities;
John Hopkins teaches at least two location entities of the plurality of location entities being shared between at least one brand entity of the plurality of brand entities (John Hopkins: see the legend showing various colors for all of the buildings (i.e., location entities) all of which correspond to John Hopkins Medical Campus (i.e., a brand entity));
One of ordinary skill in the art before the effective filing date would have found it obvious to include a brand entity with a plurality of locations as taught by John Hopkins with the association of a brand and location entities to form relationships for creating a database as taught by Cook, Hicks, Faulkner, Menschik and Gupta with the motivation of managing all types of various organizations.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2006/0080146 (hereafter “Cook”), U.S. Patent App. No. 2007/0185732 (hereafter “Hicks”), U.S. Patent App. No. 2009/0216562 (hereafter “Faulkner”; already of record in the IDS), U.S. Patent App. No. 2004/0034550 (hereafter “Menschik”) and U.S. Patent App. No. 20130054968 (hereafter “Gupta”)as applied to claim 6 above, and further in view of U.S. Patent App. No. 20070192144 (hereafter “Hauer”).

Regarding (New) claim 26, Cook, Hicks, Faulkner, Menschik and Gupta teach the limitations of claim 1, but may not explicitly teach
--wherein enabling the second user device to search the medical provider database comprises, prior to receiving a search request from the second user device, sending a prepopulated set of search results to the second user device, the populated set of search results identifying particular medical providers having physical locations that are geographically near a current geographic location of the second user device.
Hauer teaches wherein enabling the second user device to search the medical provider database comprises, prior to receiving a search request from the second user device, sending a prepopulated set of search results to the second user device, the populated set of search results identifying particular medical providers having physical locations that are geographically near a current geographic location of the second user device (Hauer: paragraph [0045], “searching for and selecting one or more preferred providers from a pre-populated list”, paragraph [0068], “the provider-member can search a pre-populated list of provider locations, select those of interest, and add and/or edit the information already available”).

Response to Arguments
Applicant's arguments filed on 28 April 2022 have been fully considered but they are not persuasive. Applicant's arguments will be addressed below in the order in which they appear in the response filed on 28 April 2022.

Rejections under 35 U.S.C. § 101
Regarding the rejection of claims 1-15 and 21, the Examiner has considered the Applicant’s arguments and finds them persuasive. In particular Applicant’s specification paragraph [0003] sets forth a technical problem, which the claims via an access and refresh token provide a technical solution to the technical problem recited in the specification, in this case maintaining multiple persistent connections. Therefore the claim is subject matter eligible.

Rejections under 35 U.S.C. § 103
Regarding claims 1-15 and 21 the Examiner has considered the applicant's arguments; however, the arguments are not persuasive in view of the new ground of rejection. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons:

Applicant argues:
Applicant submits that the cited references fail to disclose or make obvious at least these features. This is at least because the references fail to disclose both "an access token and a refresh token," much less the function of "enabling the second user device to obtain an access token and a refresh token that are useable by the second user device to establish and maintain the first persistent data connection with the first gateway." Independent claim 5 has been amended to recite similar subject matter

The Examiner respectfully disagrees.
	It is respectfully submitted Menschik teaches an authentication token used to provide authentication and initial access, although not explicitly recited newly applied Gupta teaches use of a access token and refresh token, which teaches what is required. Therefore in view of new ground of rejection as necessitated by amendment the argument is moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.E.L./Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626